GANEY,
Circuit Judge (dissenting).
I dissent.
The distance between Philadelphia and Allentown, on appellant’s certificated route — its authority from the Interstate Commerce Commission — is 96.2 miles. The intrastate distance between Allentown and Philadelphia on Route 309, an excellent highway, is 55 miles, a saving of some 41 miles if the appellant had the approval of the Pennsylvania Public Utility Commission. It is indisputable that the run from Philadelphia to Trenton and back to Philadelphia is a dry run in that no stops were made en route to Trenton nor at Trenton itself nor from Trenton to Philadelphia. Accordingly, this differs radically from Service Storage and Transfer Co. v. Virginia, 359 U.S. 171, 79 S.Ct. 714, 3 L.Ed.2d 717, where Bluefield, West Virginia, which would correspond to Trenton in the instant case, was a terminal point on the certificated route, where the truck stopped, goods were delivered from it and other goods taken aboard, which gave reason and substance for going there, all absent in the instant case. Here, the truck may well have been taken to Clinton, New Jersey, or the New Jersey side of the Tacony-Palmyra Bridge, both on the appellant’s certificated route, and a much shorter distance, turned around and gone on to Allentown and there would have been as much substance to the trip as going many miles deeper into New Jersey to Trenton.
Conceding, as is obvious, that 49 U.S. C.A. § 303(10) defines “interstate com*837merce” as including “commerce * * * between places in the same State through another State * * *.”, it must likewise be conceded that this action must not be construed in a vacuum, but that inherent in the statute is the bona tides of the transaction or commerce and that merely a dry run traversing a portion of a certificated route without rhyme or reason cannot make the “commerce” interstate and thus enable it to avoid regulation.
I can see no other reason for this bizarre performance other than as a subterfuge to avoid compliance with the Public Service Commission of Pennsylvania, and I reiterate the reasons set out in my original dissent.